Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pickett, et al., US 2016/0195505 A1, in view of Carvajal, US 2016/0019497 A1.
As per Claim 2, Pickett teaches a system for intercommunication between autonomous agricultural vehicles (¶¶ 15-16) comprising: 
an executive controller unit configured for installation with at least one agricultural vehicle (¶ 22; controller 140 within tractor 105 of Figure 1), wherein the executive controller unit includes: a communications module configured to communicate with one or more agricultural vehicles (¶¶ 23-24) with multiple communication networks including at least a first communication network and a different second communication network (¶¶ 35-36); and 
a vehicle controller configured to autonomously operate the at least one agricultural vehicle (¶¶ 22-23). 
Pickett does not expressly teach: wherein the communications module is configured to communicate with one or more agricultural vehicles in each of a complete network configuration and a partial network configuration: in the complete network configuration the communications module is configured to communicate with a remote server separate from the executive controller unit and communicate with the one or more agricultural vehicles with the first and second communication networks; and in the partial network configuration the communications module is configured to communicate with the one or more agricultural vehicles with one or more of the first or second communication networks; and wherein the vehicle controller is configured to autonomously operate the at least one agricultural vehicle in each of the complete and partial network configurations.  Carvajal, teaches: 
that the communications module is configured to communicate with one or more agricultural vehicles in each of a complete network configuration and a partial network configuration (¶¶ 44-45): in the complete network configuration the communications module is configured to communicate with a remote server separate from the executive controller unit and communicate with the one or more agricultural vehicles with the first and second communication networks (¶ 38); and 
in the partial network configuration the communications module is configured to communicate with the one or more agricultural vehicles with one or more of the first or second communication networks (¶¶ 38-39; “locally”); and 
that the vehicle controller is configured to autonomously operate the at least one agricultural vehicle in each of the complete and partial network configurations (¶ 124).  
it would have been obvious to a person of skill in the art, at the time of the invention, to use the communication system of Pickett across multiple networks, as Carvajal teaches, in order to make planning for smaller sub-routes easier as part of a larger travel route.
As per Claim 3, Pickett does not expressly teach that the communications module is configured to communicate with the one or more agricultural vehicles in each of the complete network configuration, the partial network configuration, and a second partial network configuration: in the second partial network configuration the communications module is configured to communicate with the one or more agricultural vehicles with the first or second communication networks if the other of the second or first communications networks is unavailable.  Carvajal teaches that the communications module is configured to communicate with the one or more agricultural vehicles in each of the complete network configuration, the partial network configuration, and a second partial network configuration (¶¶ 44-45): in the second partial network configuration the communications module is configured to communicate with the one or more agricultural vehicles with the first or second communication networks if the other of the second or first communications networks is unavailable (¶ 112).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 4, Pickett teaches that the multiple communications networks include one or more of Wi-Fi, Bluetooth, Zigbee, Z-Wave, EnOcean, synapse network appliance protocol (SNAP), radio, cellular or satellite based networks (¶ 24).

As per Claim 6, Pickett does not expressly teach communication networks, including the first and second communication networks, of multiple communications networks include different operating frequencies or frequency ranges.  Carvajal teaches communication networks, including the first and second communication networks, of multiple communications networks include different operating frequencies or frequency ranges (¶ 116; radio frequency, infrared or laser).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 7, Pickett teaches: 
a plurality of the executive control units configured for installation with a plurality of agricultural vehicles including the at least one agricultural vehicle and the one or more agricultural vehicles (¶¶ 30-31), respectively; and 
that the communications modules of each of the executive control units are configured to communicate with each of the agricultural vehicles having the executive control units with the multiple communication networks (¶¶ 36-37).
As per Claim 8, Pickett teaches that the communications module is configured to directly communicate with the one or more agricultural vehicles with the multiple communication networks (¶¶ 35-37).
As per Claim 9, Pickett teaches that the communications module of the at least one agricultural vehicle is configured to communicate with the one or more agricultural vehicles with one or more mesh networks, gateways, switches, repeaters, routers, modems associated with one or more of the first or second communication networks (¶¶ 32-34; modem 225 of Figure 2).

As per Claim 11. Pickett teaches that the executive controller unit includes a vehicle telematics unit (¶¶ 22-24).
As per Claim 12, Pickett teaches that the remote server is independent from the executive controller unit (¶¶ 32-34).
As per Claim 13, Pickett teaches that in the complete network configuration the communications module is configured to communicate with the remote applications server with one or more of the first or second communications networks (¶¶ 32-33).
As per Claim 14, Pickett does not expressly teach that the vehicle controller is configured to arrest autonomous operation of the at least one agricultural vehicle if another communications module of another executive controller previously included in the first or second communications networks is unavailable on the first and second communications networks.  Carvajal teaches that the vehicle controller is configured to arrest autonomous operation of the at least one agricultural vehicle (¶¶ 137-138; and “enable the truck driver to communicate with the central office or any other destination”) if another communications module of another executive controller previously included in the first or second communications networks is unavailable on the first and second communications networks (¶ 133).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 15, Pickett teaches a method for autonomously operating multiple agricultural vehicles (¶¶ 15-16, 20) comprising: 
interconnecting multiple agricultural vehicles (¶ 20) with multiple communications networks (¶ 36), interconnecting includes: 
establishing a first communication network between the multiple agricultural vehicles (¶ 34); and establishing a second communication network between the multiple agricultural vehicles different from the first communication network (¶ 38); and
interconnecting the multiple agricultural vehicles with a remote server with one or more of the first or second communications networks (¶ 37; remote data storage device 295 of Figure 2). 
Pickett does not expressly teach: autonomously operating the multiple agricultural vehicles in each of complete and partial network configurations including: in the complete network configuration communicating messages between the multiple agricultural vehicles and the remote server application with one or more of the first or second communications networks; and in the partial network configuration communicating messages between the multiple agricultural vehicles with one or more of the first or second communications networks.  Carvajal teaches: 
autonomously operating the multiple agricultural vehicles in each of complete and partial network configurations (¶ 124) including: 
in the complete network configuration communicating messages between the multiple agricultural vehicles and the remote server application with one or more of the first or second communications networks (¶¶ 144-146); and 
in the partial network configuration communicating messages between the multiple agricultural vehicles with one or more of the first or second communications networks (¶¶ 145, 161).
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 16, Pickett does not expressly teach that autonomously operating the multiple agricultural vehicles includes autonomously operating the multiple agricultural vehicles in a second partial network configuration including communicating messages between the multiple agricultural vehicles with one of the first or second communications networks if the other of the second or first communications networks is unavailable.  Carvajal teaches that autonomously operating the multiple 
As per Claim 17, Pickett teaches autonomously operating the multiple agricultural vehicles in the partial network configuration includes autonomously operating the multiple agricultural vehicles if the remote server application is unavailable (¶ 42; “to function in both online and offline modes”).
As per Claim 18, Pickett teaches that interconnecting the multiple agricultural vehicles includes interconnecting communication modules with the first and second communication networks, the communication modules associated with respective agricultural vehicles of the multiple agricultural vehicles (¶¶ 31-32).
As per Claim 19, Pickett does not expressly teach that communicating messages between multiple agricultural vehicles in the complete and partial network configurations includes directly communicating messages between the agricultural vehicles of the multiple agricultural vehicles with one or more of the first or second communication networks.  Carvajal teaches that communicating messages between multiple agricultural vehicles in the complete and partial network configurations includes directly communicating messages between the agricultural vehicles of the multiple agricultural vehicles with one or more of the first or second communication networks (¶ 161).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 20, Pickett teaches that communicating messages between multiple agricultural vehicles in the complete and partial network configurations includes communicating messages between a first agricultural vehicle and a second agricultural vehicle with one or more mesh networks, gateways, 
As per Claim 21, Pickett does not expressly teach that interconnecting the multiple agricultural vehicles with multiple communication networks includes: establishing a third communication network between the multiple agricultural vehicles different from the first and second communication networks.  Carvajal teaches that interconnecting the multiple agricultural vehicles with multiple communication networks includes: establishing a third communication network between the multiple agricultural vehicles different from the first and second communication networks (¶¶ 58-59; LAN, MAN and VAN).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 22, Pickett does not expressly teach that interconnecting the multiple agricultural vehicles with multiple communication networks includes interconnecting two or more agricultural vehicles.  Carvajal teaches that interconnecting the multiple agricultural vehicles with multiple communication networks includes interconnecting two or more agricultural vehicles (¶ 141).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 23, Pickett does not expressly teach that arresting autonomous operation of the multiple agricultural vehicles if one vehicle of the multiple agricultural vehicles previously interconnected in the first or second communications networks is unavailable on the first and second communications networks.  Carvajal teaches that arresting autonomous operation of the multiple agricultural vehicles (¶¶ 137-138; and “enable the truck driver to communicate with the central office or any other destination”) if one vehicle of the multiple agricultural vehicles previously interconnected in the first or second communications networks is unavailable on the first and second communications networks (¶ 133).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.

a plurality of executive controller units configured for installation with multiple agricultural vehicles (¶¶ 14, 22), respectively; wherein each executive controller unit of the plurality of executive controller units includes a communications module configured to communicate with other communications modules of the plurality of executive controller units with first and second communications networks (¶¶ 35-36); and 
a vehicle controller configured to autonomously operate an associated agricultural vehicle of the multiple agricultural vehicles (¶¶ 22-23). 
Pickett does not expressly teach: wherein the communications modules of the plurality of executive controllers are configured to communicate through the first and second communications networks with direct and indirect communications: in direct communications a first communications module of an initiating agricultural vehicle directly communicates with a second communications module of a target agricultural vehicle with one or more of the first or second communications networks; and in indirect communications the first communications module of the initiating agricultural vehicle indirectly communicates with the second communications module of the target agricultural vehicle with one or more of the first or second communications networks having one or more intervening network components between the initiating agricultural vehicle and the target agricultural vehicle.  Carvajal teaches: 
that the communications modules of the plurality of executive controllers are configured to communicate through the first and second communications networks with direct and indirect communications (¶¶ 130-131); 
in direct communications a first communications module of an initiating agricultural vehicle directly communicates with a second communications module of a target agricultural vehicle with one or more of the first or second communications networks (¶ 38); and 
in indirect communications the first communications module of the initiating agricultural vehicle indirectly communicates with the second communications module of the target agricultural vehicle with one or more of the first or second communications networks having one or more intervening network components between the initiating agricultural vehicle and the target agricultural vehicle (¶¶ 130-131; through a subsystem or through wires).  
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 25, Pickett teaches that the intervening network components include one or more of mesh networks, gateways, switches, repeaters, routers or modems associated with one or more of the first or second communication networks (¶¶ 32-34; modem 225 of Figure 2).
As per Claim 26, Pickett does not expressly teach that the intervening network components include the communications modules of each executive controller unit of the plurality of executive controller units.  Carvajal teaches that the intervening network components include the communications modules of each executive controller unit of the plurality of executive controller units (¶ 131; communications subsystem 734 of Figure 7).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 27, Pickett does not expressly teach that the plurality of executive controller units each includes intervening network components of the one or more intervening network components; and in indirect communications the first communications module of the initiating vehicle indirectly communicates with the second communications module with the one or more intervening network components of the plurality of executive controller units.  Carvajal teaches: 
that the plurality of executive controller units each includes intervening network components of the one or more intervening network components (¶¶ 130-131; through a subsystem or through wires); and 
in indirect communications the first communications module of the initiating vehicle indirectly communicates with the second communications module with the one or more intervening network components of the plurality of executive controller units (¶ 131; VCU 108 of Figure 1).  
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 28, Pickett teaches that the vehicle controller is configured to autonomously operate the associated agricultural vehicle with each of direct and indirect communications (¶¶ 15-16).
As per Claim 29, Pickett does not expressly teach that the vehicle controller is configured to arrest autonomous operation of the associated agricultural vehicle if another communications module of another executive controller of the plurality of executive controller units previously included in the first or second communications networks is unavailable on the first and second communications networks.  Carvajal teaches that the vehicle controller is configured to arrest autonomous operation of the associated agricultural vehicle (¶ 123) if another communications module of another executive controller of the plurality of executive controller units previously included in the first or second communications networks is unavailable on the first and second communications networks (¶ 90).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 30, Pickett teaches that the communications module is configured to communicate with first and second communications networks including one or more Wi-Fi, Bluetooth, Zigbee, Z-Wave, EnOcean, synapse network appliance protocol (SNAP), radio, cellular or satellite based networks (¶¶ 22-24).
As per Claim 31, Pickett teaches a system for intercommunication between autonomous agricultural vehicles (¶¶ 15-16) comprising: 
an executive controller unit configured for installation with at least one agricultural vehicle (¶ 22; controller 140 within tractor 105 of Figure 1), wherein the executive controller unit includes: a communications module configured to communicate with one or more executive controller units (¶¶ 23-24) or mobile devices; and 
a vehicle controller configured to autonomously operate an associated agricultural vehicle of the at least one agricultural vehicle (¶¶ 22-23). 
Pickett does not expressly teach: a progress monitor configured to monitor and log operation progress of the at least one agricultural vehicle in an agricultural operation; wherein the communications module is configured to communicate the monitored and logged operation progress of the at least one agricultural vehicle with the one or more executive controller units or mobile devices.  Carvajal teaches: 
a progress monitor configured to monitor and log operation progress of the at least one agricultural vehicle in an agricultural operation (¶ 45; “delivery progress”); 
wherein the communications module is configured to communicate the monitored and logged operation progress of the at least one agricultural vehicle with the one or more executive controller units or mobile devices (¶ 90).  
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 32, Pickett does not expressly teach that the executive controller unit includes first and second executive controller units configured for installation with a respective first agricultural vehicle and a second agricultural vehicle of the at least one agricultural vehicle; and wherein each of the communications modules of the first and second executive controller units is configured to communicate the monitored operation progress of the respective first or second agricultural vehicle to the other of the second or first agricultural vehicle.  Carvajal teaches: 

that each of the communications modules of the first and second executive controller units is configured to communicate the monitored operation progress of the respective first or second agricultural vehicle to the other of the second or first agricultural vehicle (¶ 45).
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 33, Pickett does not expressly teach that operation progress includes one or more of machine position, speed, engine settings, or performance of a specified agricultural operation of the at least one agricultural vehicle.  Carvajal teaches that operation progress includes one or more of machine position, speed (¶ 45), engine settings, or performance of a specified agricultural operation of the at least one agricultural vehicle.  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 34, Pickett teaches that the specified agricultural operation includes one or more of a tillage operation (¶ 12), planting operation, spraying operation, or grain cart operation (¶ 20).
As per Claim 35, Pickett does not expressly teach that the communications module is configured to communicate with one or more executive controller units or mobile devices with multiple communication networks including at least a first communication network and a different second communication network.  Carvajal teaches that the communications module is configured to communicate with one or more executive controller units or mobile devices with multiple communication networks including at least a first communication network and a different second communication network (¶ 90).  See Claim 1 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 36, Pickett teaches: 
that the communications module is configured to communicate with the one or more executive controller units or mobile devices in each of a complete network configuration and a partial network configuration (¶¶ 34-35); 
in the complete network configuration the communications module is configured to communicate with a remote server separate from the executive controller unit and communicate with the one or more executive controller units or mobile devices with the first and second communication networks (¶ 27; remote data storage device 295 of Figure 2); and 
in the partial network configuration the communications module is configured to communicate with the one or more executive controller units or mobile devices with one or more of the first or second communication networks (¶ 46); and 
that the vehicle controller is configured to autonomously operate the at least one agricultural vehicle in each of the complete and partial network configurations (¶¶ 15-16).
As per Claim 37, Pickett does not expressly teach that the communications module is configured to communicate with the one or more executive controller units or mobile devices in each of the complete network configuration, the partial network configuration, and a second partial network configuration: in the second partial network configuration the communications module is configured to communicate with the one or more executive controller units or mobile devices with the first or second communication networks if the other of the second or first communications networks is unavailable.
Carvajal teaches: 
that the communications module is configured to communicate with the one or more executive controller units or mobile devices in each of the complete network configuration, the partial network configuration, and a second partial network configuration (¶¶ 44-45); 
in the second partial network configuration the communications module is configured to communicate with the one or more executive controller units or mobile devices with the first or 
See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 38, Pickett teaches that the multiple communications networks include one or more of Wi-Fi, Bluetooth, Zigbee, Z-Wave, EnOcean, synapse network appliance protocol (SNAP), radio, cellular or satellite based networks (¶¶ 22-24).
As per Claim 39, Pickett does not expressly teach that the multiple communications networks include one or more mesh type networks.  Carvajal teaches that the multiple communications networks include one or more mesh type networks (¶¶ 46, 68, 77).  See Claim 2 above for the rationale based on obviousness, motivations and reasons to combine.
As per Claim 40, Pickett teaches that the communications module of the at least one agricultural vehicle is configured to communicate with the one or more executive controller units or mobile devices with one or more mesh networks, gateways, switches, repeaters, routers, modems associated with one or more of the first or second communication networks (¶¶ 32-34; modem 225 of Figure 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 10,795,351 (“the ‘351 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘351 patent also teaches a method for autonomous operation of agricultural vehicles across a work area.  This method includes communications of working commands between the agricultural vehicles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATUL TRIVEDI whose telephone number is (313)446-4908. The examiner can normally be reached Mon-Fri; 9:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571) 270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ATUL TRIVEDI
Primary Examiner
Art Unit 3661



/ATUL TRIVEDI/Primary Examiner, Art Unit 3661